Citation Nr: 0205894	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to assignment of an initial disability rating 
in excess of 30 percent for post-traumatic stress disorder 
(PTSD), for the period prior to April 11, 1997.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD, for the period from April 11, 1997 to the 
present.

3.  Entitlement to an effective date prior to April 11, 1997, 
for assignment of a 70 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which awarded service connection for 
PTSD.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  Prior to April 11, 1997, the veteran's PTSD was 
manifested by a depressed mood, irritability, and poor 
impulse control, but the veteran was oriented and had fair 
insight, judgment, and memory.  

3.  From April 11, 1997, to September 25, 1998, the veteran's 
PTSD was manifested by depressed mood, constricted affect, 
and anger, but the veteran had coherent and relevant speech 
without a thinking disorder.  

4.  In a VA examination conducted on September 25, 1998, the 
veteran reported nightmares, flashbacks, thoughts of suicide, 
constant anger and irritability, and he indicated that he 
tried to place himself in dangerous situations where he could 
be hurt.  

5.  The veteran's claim for service connection for PTSD was 
received in May 1996; the medical evidence reflects that 
entitlement to a 70 percent rating did not occur prior to 
April 11, 1997. 


CONCLUSIONS OF LAW

1.  The requirements for assignment of an initial rating in 
excess of 30 percent for PTSD for the period prior to April 
11, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

2.  The requirements for assigning a rating in excess of 70 
percent for PTSD for the period from April 11, 1997 to 
September 25, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

3.  The requirements for assignment of a 100 percent rating 
for PTSD from September 25, 1998, to the present have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. Part 4, including 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

4.  The requirements for assigning an effective date prior to 
April 11, 1997, for an award of a 70 percent rating for PTSD, 
have not been met.  38 U.S.C.A. §§ 5110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter arises out of the veteran's claim for an 
increased rating for his service-connected PTSD, presently 
rated as 70 percent disabling.  As will be clarified further 
in this decision, there are different time periods to 
consider in this appeal.  

The Board notes that this matter was previously before the 
Board, and remanded in November 1999 for additional 
development.  Specifically, the Board requested that the RO 
adjudicate the veteran's claim for an increased rating for 
PTSD under both the old and current versions of rating 
criteria for evaluating mental disorders, as there had been 
an amendment to those criteria in November 1996.  The Board 
also requested that the RO issue a statement of the case 
(SOC) on the issues of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) and special monthly 
compensation (SMC).  

The Board has reviewed the file, and is satisfied that the 
requested development has been completed.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (as a matter of law, a remand 
by the Board confers on the veteran the right to compliance 
with the remand orders).  The RO provided the veteran with a 
comprehensive supplemental statement of the case (SSOC) in 
September 2001.  Moreover, an SOC as to TDIU and SMC was 
issued in September 2001.  The Board notes that the claim for 
TDIU was granted, effective January 15, 1998, but the claim 
for SMC was denied.  The Board does not have jurisdiction to 
consider the SMC claim at this time, as the veteran has not 
appealed this decision.  

As another preliminary matter, the Board notes that during 
the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, for reasons discussed below.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).

In that regard, the veteran has been notified of the evidence 
needed to substantiate his claims, as reflected by rating 
decisions of record, a SOC, and two SSOCs.  38 U.S.C.A. 
§ 5103.  For example, in a November 1996 rating decision and 
a July 1998 SOC, the RO explained the reasons for assigning a 
particular disability rating for his PTSD.  The July 1998 SOC 
provided the veteran with notice of pertinent regulations in 
effect at that time.  In a September 2001 SSOC, the RO 
provided the veteran with notice of regulations pertaining to 
effective dates for awards of VA benefits, as well as both 
the former and current versions of the rating criteria for 
evaluating PTSD. 

Additionally, the record contains the veteran's service 
medical records, a VA hospitalization report, three VA 
examination reports, and statements from the veteran and his 
representative.  The veteran was offered an opportunity to 
appear at a hearing and present testimony in support of his 
claims, but he declined that opportunity.  The veteran has 
been offered many opportunities to submit additional 
evidence, and to identify evidence he would like the RO to 
assist him in obtaining.  In September 1998, the RO sent the 
veteran a letter requesting that he provide information 
regarding any treatment he had received for the claimed 
disability.  The veteran did not respond with any names of 
medical providers or dates of treatment, although he did 
provide a list of Social Security payments in November 1998.  
He did not indicate that the Social Security Administration 
had records pertinent to this appeal, and the Board is 
unaware of any outstanding relevant records that should be 
requested before proceeding with this appeal.  38 U.S.C.A. 
§ 5103A.  

As noted, the veteran has been afforded three VA examinations 
in conjunction with this appeal.  The Board has reviewed 
those examination reports and finds them adequate for rating 
purposes.  In short, the Board is satisfied that there is 
sufficient medical evidence to proceed with this appeal, and 
further examination or medical opinion is not necessary at 
this time.  In light of the foregoing, the Board is satisfied 
that the requirements under the VCAA regarding notice and 
duty to assist have been met, and no further development is 
needed prior to proceeding with appellate disposition.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

After the veteran's initial claim for service connection for 
PTSD was received, the regulations pertaining to evaluation 
of mental disorders were amended, effective November 7, 1996.  
See 61 Fed. Reg. 52695-52702 (1996) (presently codified at 38 
C.F.R. §§ 4.125- 4.130 (2001) (hereinafter referred to 
"current" regulations).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991); but see 38 U.S.C.A. § 5110(g) 
(where an increase is awarded pursuant to a change in the 
law, the effective date shall not be earlier than the 
effective date of the new law). 

The RO assigned the veteran a 30 percent evaluation for PTSD 
with depression pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), which requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in initiative, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation requires considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms that result in such reduction in reliability, 
flexibility, and efficiency levels as to produce considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

A 70 percent rating requires evidence of severe impairment in 
the ability to establish and maintain effective or favorable 
relationships, and psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
is assigned if the evidence demonstrates that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

In regard to the criteria for a 30 percent evaluation under 
the above version of the rating criteria, the VA General 
Counsel concluded that "definite," as used in 38 C.F.R. 
§ 4.132, is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOCGPREC 9-93; see 
also Hood v. Brown, 4 Vet. App. 301 (1993). 

According to the current rating criteria for mental 
disorders, a mental disorder shall be evaluated "based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of 
examination."  38 C.F.R. § 4.126(a).  PTSD is evaluated by 
applying the General Rating Formula for Mental Disorders.  
Under those criteria, a 30 percent rating is assigned if 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly, or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned if there is occupational 
and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent rating is assigned if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger or hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A review of the history of this appeal is as follows.  On May 
20, 1996, the RO received the veteran's claim for service 
connection for PTSD.  In a November 1996 rating decision, the 
RO awarded service connection for PTSD, and assigned a 30 
percent disability rating effective from May 20, 1996.  That 
decision was based in part on findings in an October 1996 VA 
examination for PTSD.  The examiner indicated that the 
veteran's claims file was reviewed.  The veteran complained 
that he was sad and depressed.  He stated that he had 
recurrent episodes of events that occurred in Vietnam, and 
stated that he got irritated easily.  The veteran was not 
currently working due to a back injury for which he was 
receiving Workers Compensation.  The examiner's objective 
findings indicated that the veteran's mood was depressed.  
The veteran denied any suicidal or homicidal ideation, as 
well as any delusions or hallucinations.  There was no 
motivation, and poor impulse control.  The veteran was 
oriented to time, place, and person.  Memory for recent 
events was fair.  Judgment and insight were fair.  The 
diagnosis was PTSD, and the Global Assessment of Functioning 
(GAF) score was 50.  

Following the November 1996 RO decision, the RO obtained a 
copy of a VA hospital report, reflecting hospitalization from 
April  15, 1996 to June 21, 1996.  The veteran had been 
admitted for treatment of PTSD.  The veteran was discharged 
with medications.  His GAF score was 60.  

In light of the foregoing, in a December 1996 rating 
decision, the RO granted an earlier effective date for the 
award of service connection for PTSD.  The RO assigned an 
effective of April 15, 1996, the date that the veteran was 
hospitalized.  The RO also assigned a 100 percent rating, 
reflecting a period of hospitalization in excess of 21 days.  
See 38 C.F.R. § 4.21.  The total rating was assigned from 
April 15, 1996, and a 30 percent rating was assigned from 
July 1, 1996.  

In February 1997, VA clinical records were associated with 
the veteran's claims file, reflecting treatment from November 
1995 to November 1996.  In November 1995, the veteran was 
seen with complaints of feeling "tired of being depressed."  
He reported feeling depressed and anxious, and having 
flashbacks of Vietnam.  The veteran reported difficulty 
maintaining relationships and a job.  The examiner described 
the veteran as anxious, but cooperative.  The veteran was 
depressed with suicidal ruminations, but no plans.  He was 
oriented with no memory impairment.  Judgment and insight was 
fair.  Upon further evaluation, the veteran was noted to have 
hypervigilence, mistrust of others, and social isolation.  He 
was referred for a full PTSD evaluation.  It was noted that 
if he was accepted into the Center for Stress Recovery, it 
was a 10 week program, with a 4 month wait for admission.  It 
was recommended that he continue outpatient treatment in the 
interim.
 
Treatment records from the VA Center for Stress Recovery 
reveal that in August 1996, the veteran reported a low mood, 
with high levels of anger and irritability.  He was started 
on medication.  In September 1996, the veteran reported that 
he was tolerating his medication well, with no side effects.  
In October 1996, the veteran was noted to be "doing well."  
It was reported that his daughter was coming to live with 
him.  In November 1996, the veteran was seen with generalized 
arthralgia and fatigue.  He also was noted to have anemia.  
In December 1996, he was seen with a worsening of his 
psoriasis.  

In April 1997, the RO received a statement from the veteran 
in which he requested a re-evaluation of his PTSD.  When this 
matter was before the Board in November 1999, the Board 
construed that statement as a notice of disagreement as to 
assignment of the initial disability rating.  As such, the 
severity of the veteran's PTSD is to be considered for entire 
appeal period.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found).

In a June 1997 VA examination for mental disorders, the 
examiner reported that the veteran appeared angry.  He did 
not speak spontaneously, and answered questions with very 
limited information.  His mood was described as depressed, 
and his affect was constricted.  His speech was coherent and 
relevant without thinking disorder.  The examiner indicated 
that the main elements observable in the veteran's mental 
status were anger and resentment.  The examiner regarded the 
veteran as emotionally isolated, due to PTSD, but noted that 
there were other contributing disabilities, including a spine 
disorder and diverticulitis, as well as some past antisocial 
behavior.  The veteran's employment history included 
construction jobs.  He last worked in 1984, at which time he 
injured his back and underwent surgery.  He was currently 
receiving Worker's Compensation.  The examiner estimated the 
veteran's GAF score at 60, but noted that the veteran had 
other disabilities.  

In a September 1998 VA examination for mental disorders, the 
veteran complained of frequent anger and irritability.  He 
indicated that he had difficulty dealing with his anger and 
controlling it.  He reported nightmares once or twice a week, 
and flashbacks once a month.  He did not sleep well, and had 
no friends, although he had some contact with other Vietnam 
veterans.  Loud noises would startle him, and he was 
constantly vigilant.  He reported thoughts and wishes of 
being dead.  The examiner indicated that the veteran was 
cooperative during the interview.  His speech was relevant 
and coherent, and he had good eye contact.  He did not show 
any disjointive thinking.  He was oriented to time, place, 
and person.  His memory for recent and past events was 
intact.  His affect was depressed and angry-looking.  He did 
not have any suicidal plans, but he had suicidal ideas and 
tried to place himself in dangerous situations where he could 
be hurt.  He did not hear voices, but saw things in the 
corner of his eye.  His intelligence was average, insight was 
good, and judgment was good.  The diagnosis was chronic PTSD.  
The GAF score was 40.  It was noted that the veteran spends 
most his time in a dark room.  He reads and watches 
television, and stays home except for when he has to go to 
his meetings.  

In a December 1998 rating decision, the RO awarded the 
veteran entitlement to a TDIU, effective from January 15, 
1998.  

I.  Increased Rating.

A.  Prior to April 11, 1997.

As noted earlier in this decision, the veteran was initially 
assigned a 100 percent rating for PTSD from April 15, 1996, 
followed by a 30 percent rating from July 1, 1996.  Moreover, 
beginning April 11, 1997, the veteran's PTSD was rated as 70 
percent disabling.  The veteran disagreed with the December 
1996 rating decision, which assigned the 100 percent rating 
from April 1996, and the 30 percent rating from July 1, 1996.  
Thus, the Board will consider whether the veteran is entitled 
to assignment of a rating in excess of 30 percent from July 
1, 1996, to April 11, 1997.  As the rating criteria for 
evaluating mental disorders was amended during that time 
period, effective in November 1996, the Board will evaluate 
the veteran's disability under both versions of the rating 
criteria, although the current version of the rating criteria 
does not apply prior to the November 7, 1996 effective date.

Between July 1, 1996 and April 1997, the medical evidence 
consists of the October 1996 VA examination report, and VA 
clinical records dated from July 1996 to December 1996.  The 
Board has reviewed that evidence, and concludes that the 
preponderance of the evidence is against assignment of a 
rating in excess of 30 percent for that time period.  Under 
the former version of the rating criteria, a 30 percent 
rating is assigned for definite social and industrial 
impairment, including a reduction in initiative, efficiency, 
and reliability.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  According to a VA clinical record dated in early 
October 1996, the veteran was "doing well," with stable 
sleep.  The VA examination conducted later in October 1996 
indicates that the veteran was depressed and irritable, with 
no motivation and poor impulse control.  However, he denied 
suicidal or homicidal ideation, as well as delusions or 
hallucinations.  His memory and judgment was described as 
fair.  A The Board finds that this degree of impairment is 
consistent with distinct and unambiguous impairment, but less 
than rather large.  See VAOCGPREC 9-93.  The evidence does 
not reflect psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment, such that a 
50 percent rating is appropriate under the former version of 
Diagnostic Code 9411.  The veteran was not working, although 
it was noted that he stopped working in 1984 when a crane hit 
his back while he was working in a steel mill company.  The 
examiner did not comment on whether the veteran's PTSD 
affected his employability. 

Under the current version of the criteria for evaluating 
mental disorders, the Board also finds that a 30 percent 
rating is appropriate, but no higher, for the period from 
November 7, 1996 (the effective date of the new rating 
criteria) to April 11, 1997.  In that regard, although the 
October 1996 VA examination report is dated shortly before 
the rating criteria were amended, the Board finds that 
examination close enough in time to consider when applying 
the current rating criteria.  The October 1996 VA examination 
report reflects that the veteran was depressed, irritable, 
and had little motivation and impulse control.  However, he 
had fair memory for recent events, and overall appeared to be 
generally functioning satisfactorily.  Although his GAF score 
was 50, reflecting serious symptoms under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), see 38 C.F.R. 
§ 4.130, the examiner included several other nonservice-
connected disabilities in the veteran's diagnosis, including 
arthritis and status post back surgery.  When viewing the 
veteran's PTSD symptoms, as described by the examiner, the 
Board finds those symptoms consistent with no more than a 30 
percent rating under the current version of the rating 
criteria for evaluating mental disorders.  In fact, the 
clinical records from the VA Center for Stress Recovery, 
dated from October 1996 to December 1996, reflect complaints 
of other unrelated disorders, but do not reflect 
symptomatology for PTSD warranting more than a 30 percent 
rating.  

The criteria for a 50 percent schedular rating for PTSD 
require evidence of flattened affect, panic attacks more than 
once a week, impairment in both short-term and long-term 
memory, and impaired judgment.  The October 1996 VA 
examination report and the VA clinical records dated around 
that time do not reflect that the veteran met any of those 
criteria, and the Board finds that the majority of the 
veteran's PTSD symptoms are consistent with no more than a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
for the time period from November 1996 to April 1997.  

B.  April 11, 1997 to the present.

The next time period to consider in this claim is the period 
beginning from April 11, 1997, at which time a 70 percent 
rating was effective for the veteran's PTSD.  The evidence in 
the claims file during the pertinent time period consists of 
the June 1997 VA examination report, and the September 1998 
VA examination report.  The Board has reviewed that evidence, 
and finds that the evidence supports a 100 percent rating 
from September 25, 1998, but that prior to that time, the 
preponderance of the evidence is against assignment of a 
rating in excess of 70 percent.  

According to the September 1998 VA examination report, the 
veteran complained of constant anger and irritability.  He 
was vigilant, and loud noises startled him.  He reported 
seeing things in the corner of his eye, but when he would 
turn around there would be nothing there.  He had suicidal 
ideas, and tried to place himself in dangerous situations 
where he could be hurt.  He reported thoughts of wishing he 
was dead.  The Board finds that these symptoms represent a 
worsening in the veteran's PTSD, as compared to the symptoms 
presented in the earlier June 1997 VA examination.  Resolving 
all doubt in the veteran's favor, the Board finds that the 
evidence supports a 100 percent rating for PTSD, effective 
from September 25, 1998, but no earlier.  The Board bases 
this finding on the former version of the rating criteria, 
which prescribe a 100 percent rating for disturbed thought 
processes associated with almost all daily activities, such 
as panic, and explosions of aggressive energy.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

Although the Board finds that a 100 percent rating is 
appropriate from September 25, 1998, the Board does not find 
that a rating in excess of 70 percent was warranted prior to 
that time.  According to the June 1997 VA examination report, 
the veteran appeared angry and depressed, with a constricted 
affect.  The examiner described the veteran as emotionally 
isolated, but indicated that other disabilities contributed 
to his condition.  The Board finds that a 70 percent rating 
adequately reflects the severity of the veteran's PTSD during 
this time period, and the preponderance of the evidence is 
against a higher rating under both the former and current 
version of the rating criteria for evaluating mental 
disorders.  

Considering the veteran's PTSD under the old criteria (prior 
to the September 1998 VA examination), the veteran's 
symptomatology did not represent totally incapacitating 
psychoneurotic symptoms, with disturbed thought processes, 
such as fantasy, confusion, panic, and explosions of 
aggressions.  In fact, the veteran's speech was described as 
coherent and relevant.  Although the examiner stated that the 
veteran appeared emotionally isolated and the veteran stated 
that he hated people, the veteran also suggested that he 
could relate to other Vietnam veterans.  Moreover, while the 
veteran was unemployed, this was apparently due to a back 
injury.  As such, the Board finds that the veteran did not 
meet the criteria for a rating in excess of 70 percent for 
PTSD prior to September 1998, under the former version of the 
rating criteria.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

Reviewing the medical evidence prior to September 1998 in 
light of the current criteria, the Board also finds that the 
veteran did not meet the criteria for a 100 percent rating 
for PTSD for the period from April 11, 1997 to September 
1998.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In that 
regard, the examiner indicated that the main element in the 
veteran's mental status was his anger and resentment.  There 
was no evidence at the time of delusions or hallucinations, 
grossly inappropriate behavior, disorientation, memory loss, 
or persistent danger of hurting self or others.  Id.  The 
examiner assigned a GAF score of 60, which reflects moderate 
symptoms under DSM-IV, and the examiner indicated that this 
score was only an estimate, as the veteran had other 
disabilities.  The Board notes that this GAF score was 
actually a higher score than he had received at the time of 
the October 1996 VA examination.  

In short, the Board finds that the evidence supports 
assignment of a 100 percent rating for PTSD from September 
25, 1998 to the present, but that the preponderance of the 
evidence is against assignment of a rating in excess of 70 
percent for PTSD for the period prior to September 25, 1998. 

C.  Increased Rating - Conclusion.

In reaching this decision, the Board has considered the 
history of the veteran's PTSD, as well as the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  At present, there is no basis for an evaluation in 
excess of 30 percent prior to April 11, 1997, and in excess 
of 70 percent from April 11, 1997 to September 25, 1998, but 
the evidence supports a 100 percent rating from September 25, 
1998.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.1.  Further, 
the regular schedular standards appear sufficient for 
evaluation to the extent that the veteran's PTSD has not 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned ratings), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is 
impracticable.  Thus, consideration of an extra-schedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  See 
also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

II.  Earlier Effective Date.

The veteran contends that the 70 percent rating assigned to 
his PTSD should be effective prior to April 11, 1997.  This 
issue somewhat mirrors the claim for assignment of a higher 
initial disability rating for PTSD, discussed earlier in this 
decision.

According to the law, the effective date of an award based on 
a claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
Further, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (o)(1).  Moreover, an increase in 
disability compensation shall be effective the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 
38 C.F.R. § 3.400(o)(2). 

In the present case, in an October 1998 SSOC, the RO assigned 
the veteran a 70 percent rating for his PTSD, effective from 
April 11, 1997.  A review of the SSOC reveals that the RO 
relied on findings in a September 1998 VA examination report, 
which reflected more severely disabling symptomatology.  The 
RO presumably assigned April 11, 1997 as the effective date, 
because that is the date that the veteran filed a request for 
an increased rating for PTSD.  The RO construed that April 
1997 statement as a claim for an increased rating.  See 
38 C.F.R. § 3.400.  However, when this matter was previously 
before the Board, as set forth in the Board's November 1999 
Remand, the Board construed the veteran's April 1997 
statement as a notice of disagreement to the December 1996 
rating decision.  Thus, the "claim" initiating this 
decision was the veteran's original claim for service 
connection, received in May 1996.  Nevertheless, the Board 
finds no basis to assign an effective date prior to April 11, 
1997, for an award of a 70 percent rating for PTSD.  

The law is clear that the effective date of an evaluation and 
award of compensation based on an original claim or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  In the present case, the evidence does not reflect 
entitlement to a 70 percent rating prior to April 11, 1997.  
In fact, aside from the veteran's period of hospitalization 
in 1996, his PTSD did not reflect such severe symptomatology 
until the September 1998 VA examination report.  At that 
time, the veteran presented with suicidal ideas, and tried to 
place himself in dangerous situations.  However, the medical 
evidence prior to that time, as discussed earlier in this 
decision, did not reflect entitlement to a 70 percent 
disability rating.  Rather, the veteran's symptoms, as 
analyzed in the increased rating portion of this decision, 
were reflective of no more than a 30 percent rating.  

In short, the Board finds that there is no factual basis in 
the record to find entitlement to a 70 percent rating for 
PTSD prior to April 11, 1997, and the claim is denied.  The 
Board is bound by VA laws and regulations, and there is 
simply no legal basis to allow the appeal in this case.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied because of the absence of legal merit, or the lack of 
entitlement under the law).  



ORDER

The schedular criteria not having been met, the claim for 
assignment of an initial rating in excess of 30 percent for 
PTSD for the period prior to April 11, 1997, is denied.

The schedular criteria not having been met, the claim for 
assignment of a rating in excess of 70 percent for PTSD from 
April 11, 1997 to September 25, 1998, is denied.

Subject to the rules and regulations governing awards of 
monetary benefits, a 100 percent rating is assigned for PTSD 
from September 25, 1998, to the present.

The claim for entitlement to an effective date prior to April 
11, 1997, for the assignment of a 70 percent rating for PTSD, 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

